Per Curiam:
This case was before this court in Matter of Rosenthal (133 App. Div. 733). Upon a review of the testimony taken before the president of the board of aldermen we are unable to see that the relator was connected with the fraud, if any, and, therefore, we think there was no question presented to the president of the board of aldermen which justified him in revoking the relator’s license. It follows that the writ should be sustained, the proceedings of the respondents annulled and the relator’s license reinstated, with fifty dollars costs and disbursements to the relator. Present — Ingraham, P. J., McLaughlin, Clarke, Scott and Dowling, JJ..; Clarke, J;, dissented. Writ sustained, proceedings annulled and license reinstated, with fifty dollars costs and disbursements to relator. Settle order on notice.